DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 5-8 are withdrawn, and claims 1-4 and 9-14 are examined.
Claim Objections
Objections to claim 9 are hereby withdrawn subsequent Applicant’s amendment of 08/26/2021.
Claim Rejections - 35 USC § 112
Rejection of Claims 9-13 under 35 U.S.C. 112(b) are hereby withdrawn subsequent Applicant’s amendment of 08/26/2021.
----- In claim 1, line 9, the amendment pertaining to the “coil patterns” 
Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 9-14 have been fully considered but they are not persuasive.
As to claim 1, and similarly claim 9 and 14, Applicant asserts that the disclosure of Nakashima fails to teach or disclose at least “wherein coil patterns including the opposing ends of the coil and a remainder of coil patterns are aligned in the stacking direction”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the disclosure of Nakashima since Nakashima teaches at least “wherein coil patterns including the opposing ends of the coil and a remainder of coil patterns are aligned in the stacking direction” from the coil conductor layers 41 to 48 being aligned in the stacking direction at least at the opposing ends of each coil conductor layer 41-48.  
Applicant makes arguments of limitations not in the claims, namely “the coil patterns including the opposing ends of the coil have a same shape as that of remainder of coil patterns among the plurality of coil patterns” and “via conductor layers 51-57 are not aligned in the direction in which the insulating layers 63a-63h are stacked”.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the disclosure of Nakashima sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al., (hereinafter Nakashima), U.S. Patent Application Publication 2019/0088396.
Regarding Claim 1, Nakashima teaches, an inductor (Fig. 3) comprising: 
a body (10) in which a plurality of insulating layers (63a-63h) on which a plurality of coil patterns (41-48) are arranged are stacked in a stacking direction; and 
first and second external (20, 30) electrodes disposed inside the body, wherein 

the first and second external electrodes (20, 30) are directly connected to the opposing ends of the coil inside the body,
wherein coil patterns (41-48) including the opposing ends of the coil (opposing ends of coil conductor layers 41 and 48) and a remainder of coil patterns are aligned in the stacking direction (Nakashima reasonably teaches “wherein coil patterns including the opposing ends of the coil and a remainder of coil patterns are aligned in the stacking direction” since coil conductor layers 41-48 are aligned in the stacking direction at least at the opposing ends of each coil conductor layer 41-48).  (Nakashima: Figs. 1-4, para. [0034], [0039], [0041]).
Regarding Claim 2, Nakashima further teaches, wherein 
the first and second external electrodes (20, 30, 21-28, 31-38) are directly connected to the plurality of coil patterns (41, 48) and include a first electrode layer (the first electrode layer of electrodes 20, 30, 21-28, 31-38) deposited with the same material (Nakashima teaches both the coil layers 41-48 and outer conductor layers 20, 30, 21-28, 31-38 comprise “a metal having a low electrical resistance (for example, silver (Ag), copper (Cu), or gold (Au)) or an alloy whose main component is any of these metals” [0046]) as that of the plurality of coil patterns (41-48).  (Nakashima: Fig. 3, para. [0046]).
Regarding Claim 3, Nakashima further teaches, wherein the first and second external electrodes (20, 30, 21-28, 31-38) further include a plurality of plating layers (not  on the first electrode layer.  (Nakashima: Fig. 3, para. [0037]).
Regarding Claim 4, Nakashima further teaches, wherein an outermost plating layer (not shown, cover layers of electrodes 20, 30) among the plurality of plating layers is exposed to the outside of the body.  (Nakashima: Fig. 3 and 4, para. [0037], [0041]).
Regarding Claim 9, Nakashima teaches, an inductor (Fig. 3) comprising: 
a body (10) including [a] stack of a first insulating layer (63a), a last insulating layer (63h) and intermediate insulating layers (63b-63g), 
each of the intermediate layers having a pattern (41-48) disposed thereon, 
each of the patterns on the intermediate insulating layers being connected to the patterns on immediately adjacent insulating layers by a connecting pattern (51-57) disposed on opposing ends of corresponding patterns, 
the patterns and the connecting patterns together comprising 
a coil (40) disposed inside the body such that 
the patterns on the first and the last insulating layers (63a, 63h) form opposing ends of the coil; and 
first and second external electrodes (20, 30) disposed inside the body and directly connected respectively to the opposing ends of the coil,
wherein the connecting patterns (41-48) are aligned in a direction in which insulating layers of the stack are stacked (Nakashima reasonably teaches “wherein the connecting patterns are aligned in a direction in which insulating layers of the stack are stacked” since coil conductor layers 41-48 are aligned in the stacking direction at least at the opposing ends of each coil conductor layer 41-48).  (Nakashima: Figs. 1-4, para. [0034], [0039], [0041]).
Regarding Claim 10, Nakashima further teaches, wherein 
wherein the first and second external electrodes include a first electrode layer (the first electrode layer of electrodes 20, 30) formed of a same material as that of the patterns on the first, last and intermediate insulating layers (Nakashima teaches both the coil layers 41-48 and outer conductor layers 20, 30, 21-28, 31-38 comprise “a metal having a low electrical resistance (for example, silver (Ag), copper (Cu), or gold (Au)) or an alloy whose main component is any of these metals” [0046]).  (Nakashima: Fig. 3, para. [0046]).
Regarding Claim 11, Nakashima further teaches, wherein each of the first and second external electrodes further includes a plating layer (“plating” [0037]) disposed on the first electrode layer, the plating layer being exposed to an outside surface of the body (not shown, Nakashima teaches “includes a covering layer that covers the first outer electrode 20 and the second outer electrode 30…[the] covering layer may also include a plurality of layers…includes a Ni plating…and a Sn plating” [0037]) disposed on the first electrode layer.  (Nakashima: Fig. 3, para. [0037]).
Regarding Claim 12, Nakashima further teaches, wherein an external surface of each of the first and second external electrodes (20, 30) substantially matches an  from the component body 10, or may be formed flush with the surfaces of the component body 10” [0037]).  (Nakashima: Figs. 2 and 3, para. [0037]).
Regarding Claim 13, Nakashima further teaches, wherein the pattern (41) on the first insulating layer (63a) is spaced apart from the second external electrode (30, 31), 
the pattern (48) on the last insulating layer (63h) is spaced apart from the first external electrode (20, 28), and 
the patterns (42-47) on intermediate insulating layers are spaced apart from both the first and second external electrodes (20, 30).  (Nakashima: Figs. 1-4, para. [0039], [0041]).
Regarding Claim 14, Nakashima teaches, an inductor (Fig. 3) comprising: 
a body (10) in which a plurality of insulating layers (63a-63h) on which a plurality of coil patterns (41-48) are arranged are stacked; and 
first and second external (20, 30) electrodes disposed inside the body, wherein 
the plurality of coil patterns are connected by coil connecting portions (51-57) and form a coil (40) in which opposing ends (opposing ends of coil conductor layers 41 and 48) thereof are connected to the first and second external electrodes (20, 30), and 
the first and second external electrodes (20, 30) are directly connected to the opposing ends of the coil inside the body,
wherein coil patterns (41-48) including the opposing ends include an innermost surface (an innermost surface of coil conductor layers of each coil conductor layer 41-(Nakashima: Figs. 1-4, para. [0034], [0039], [0041]).
Additional Prior Art
Lee (US 10,312,014 and Foreign Priority Document 10-2015-0156432 with a publicly available date of Feb. 01, 2017) teaches, inter alia, “the first and second external electrodes are directly connected to the opposing ends of the plurality of coil patterns inside the body” of claim 1, and “an external surface of each of the first and second external electrodes substantially matches an external surface of the body” of claim 12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST). Any inquiry concerning this 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
9/14/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837